PER CURIAM.
Epitomized Opinion
Plaintiff sued the defendant, a physician, to recover damages for an alleged malpractice. Before argument, the plaintiff asked the court to charge the jury that a physician holding himself out as having special knowledge, and skill in treatment of a particular disease, is bound to use not merely the ordinary degree of care and skill possessed by general practitioners, but that special degree of care, skill and knowledge of specialists in the treatment of such disease. As this request was refused, the plaintiff accepted. The jury returned a verdict for the defendant, and the paintiff prosecuted error. Held:
1. Where a physician is employed because of his peculiar learning and skill in the specialty practiced by him, his duty to his patient cannot be measured by the average skill of a general practitioner, but by that degree of skill and knowledge which is o-narily possessed by physicians who devote special attention and study to the disease of which he claims to be a specialist.